DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Spencer Carter on 3/10/22.
Claims 1, 19, 21, 27-29, 31, and 36 are amended as follows:
1.  (Currently Amended) A patient monitor for monitoring orientation of a patient to reduce a risk of the patient developing a pressure ulcer, the patient monitor comprising:
one or more hardware processors configured to receive one or more signals from at least one of an accelerometer and a gyroscope of a sensor attached to the patient and process said one or more signals to determine the patient’s orientation, the one or more hardware processors further configured to:
maintain a plurality of timers, each of the plurality of timers associated with one of a plurality of available orientations of the patient in relation to a bed, wherein a value of each of the plurality of timers increases when said patient is in said associated one of said plurality of available orientations and decreases when said patient is not in said associated one of said plurality of available orientations, 
a display screen, wherein the one or more hardware processors are further configured to generate a structured display on the display screen, the structured display comprising: 
a 3D representation of the patient’s body configured to illustrate a current orientation of the patient in the bed; and
a graphic for illustrating an orientation history of the patient with respect to the bed, the graphic positioned adjacent the 3D representation of the patient’s body and comprising a border and an interior within the border, said interior comprising a plurality of lines, each of the plurality of lines associated with one of said plurality of timers and one of said plurality of available orientations;
wherein the one or more hardware processors are further configured to modify an appearance of each of the plurality of lines within the border of the graphic over time based upon the value of one of the plurality of timers associated with each of the plurality of lines;
wherein the structured display further comprises an indicator located along the border of the graphic and configured to indicate the current orientation of the patient in the bed, wherein the one or more hardware processors are configured to move the indicator along the border as the current orientation of the patient changes; 
wherein the one or more hardware processors are configured to rotate the 3D representation of the patient's body while moving the indicator along the border of the graphic as the current orientation of the patient changes.

19. (Cancelled)

21. (Cancelled)

27. (Currently Amended) A patient monitor for monitoring orientation of a patient to reduce a risk of the patient developing a pressure ulcer, the patient monitor comprising:
a display screen;
one or more hardware processors configured to receive one or more signals from at least one of an accelerometer and a gyroscope of a sensor attached to the patient and process said one or more signals to determine said orientation of said patient with respect to a bed, the one or more hardware processors further configured to generate a structured display on the display screen, the structured display comprising:
a patient representation configured to illustrate a current orientation of the patient in the bed;
and a graphic for illustrating an orientation history of the patient with respect to the bed, the graphic comprising a border and an interior within the border, said interior comprising a plurality of lines, each of the plurality of lines associated with one of a plurality of available orientations of the patient with respect to the bed,
wherein each of said plurality of available orientations is defined by an angle between an axis normal to the patient's body and an axis of the bed, said plurality of lines comprising a first line associated with a left side orientation, a second line associated with a right side orientation, and a third line associated with a supine orientation,
wherein said third line is positioned in a middle of said interior and between said first and second lines;
wherein the one or more hardware processors are further configured to modify an appearance of each of the plurality of lines within the border of the graphic over time based upon a value of a timer associated with each of the plurality of lines, said value configured to change in a first manner when said patient is in one of the plurality of available orientations associated with each of the plurality of lines and change in a second manner when said patient is not in said one of the plurality of available orientations;
wherein the structured display further comprises an indicator located along the border of the graphic and configured to indicate the current orientation of the patient in the bed, wherein the one or more hardware processors are configured to move the indicator along the border as the current orientation of the patient changes; 
wherein the patient representation comprises a 3D representation of the patient's   body adjacent the graphic for illustrating the orientation history;
and the one or more hardware processors are configured to rotate the 3D representation of the patient's body while moving the indicator along the border of the graphic as the current orientation of the patient changes; 
wherein said value is configured to change in said first manner by increasing, and wherein said value is configured to change in said second manner by decreasing.

(Examiner notes: after the phonecall with Applicant’s Attorney Spencer Carter, Examiner has further amended claim 27 to resolve a nominal grammatical matter where the first recitation of ‘border’ now recites ‘a border’)

28. (Cancelled)

29. (Cancelled)

31. (Currently Amended) The patient monitor of Claim 35 [[30]], wherein said first color matches a background color of said structured display.

(Examiner notes: after the phonecall with Applicant’s Attorney Spencer Carter, Examiner has further amended claim 31 to depend from claim 35 in order to resolve antecedent issues to bring claim 31 in similar scope with claim 23 which has no antecedent issues where claim 23 has the verbatim same claim body as claim 31. 
Should the changes and/or additions to claim(s) 27 and 31 be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure 

36. (Cancelled)

Allowable Subject Matter
According to the above Examiner’s amendment, claims 1, 11, 18, 23, 25, 27, 31-35, and 37-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a patient monitor comprising (inter alia) a display which generates via one or more processors a structured display comprising a patient representation and adjacent patient orientation history.  The primary reason for allowance is the inclusion of the limitation encompassing a structured display comprising (inter alia) a 3D representation of the patient’s body adjacent a graphic for illustrating an orientation history of the patient in all of the claims which is not found in any of the prior art of record.  Notably, although (the closest cited references) Ferber and Newkirk teach individual elements of an animatable 3D representation of a patient (Newkirk) and an orientation history of the patient (Ferber), the references do not clearly and consistently detail embodiments which can be combined under § 103 to make the claimed structured display obvious.  Any closest teachings in Ferber for a form of an orientation history graphic are not necessarily adjacent a patient body representation as specifically limited in the claims and are present in different embodiments of the display of Ferber.  There is no teaching or motivation by which to make a patient history adjacent a corresponding rotating 3D representation — such a combination would require excess inference on the part of one of ordinary skill (i.e., improper hindsight and lacking a reasonable articulation of how the teachings would be combinable).  


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN S MELHUS/Examiner, Art Unit 3791